Weight, C. J.(1)
We bave been referred, by appellees, to a number of authorities wbicb relate to the practice and pleadings under the old rules. This question, we think, must be settled by the provisions of the Code, without much, if any, reference to the authorities relating to the old practice.
We will examine- the points made in this motion for striking out the amended petition, as also made here on argument, in their 'order, and see whether, from a fair construction of our Code, this motion should have prevailed. Before doing -so, however, we will say generally, that as we view the Code, relating to practice' in our courts, it was designed to make, and has made, radical changes; that various provisions therein contained,' and to which we shall refer, have a practical and plain object in view, and such object we shall always endeavor to carry out, according to their plain and obvious meaning, rather than to disregard and make them meaningless. It was the design to strip court proceedings of many absurd and non-essential technicalities, and to secure the means of administering substantial justice. Instead of bringing parties into court, and for some informality, or erroneous pleading, to dismiss their cause, it was contemplated, under proper rules and terms, as to amendments, continuances, and giving of time, to finally decide the case, doing justice as fully as possible in each particular case, and not partially. So long as the substantial rights of the parties are not prejudiced by allowing amendments — so long as there is a substantial subject matter, or remedy sought — the court should not dismiss the cause, but give proper time, on proper terms, for such amendments, and making up the issues. Neither party should be allowed to be prejudiced, or taken by surprise; and this, we think, may always be avoided, by the ample discretion given to courts as to costs and continuances. Where such prejudice or surprise is worked, let strong *300terms be affixed, even to making tbe party amending pay fall costs ap to tbe time of bis amendment; wbicb, in our view, is far ¡Dreferable, and more in accordance witb tbe spirit and letter of tbe Code, than to dismiss a cause, compelling tbe parties to come in by new process and new pleading. Forms are essential in legal proceedings, but' tbey should be used to administer, not to thwart, justice. These general -views, we think, are fully sustained by our Code, and, without quoting in detail, we refer to sections 1733, 1734, 1735, 1749, 1751,1753,1754,1755, 1756, 1757, 1758, and 1759.
In tbe further consideration of this case, it is proper that we first look into tbe notice, and see, from our law, what ’ such notice should contain. By it, tbe plaintiff is required to give to tbe defendant, a brief statement of tbe remedy sought. Sections 1715 and 2518. Instead of doing as formerly, under the old writs, merely stating that defendant is required to answer in an “ action of assumpsit,” or “. debt,” a statement of tbe remedy sought is required. And thence, in tbe form of tbe notice given in section 2518, we have such instances as these specified, “ as money due on a promissory note,” or “on account,” or “for labor,” or “for trespasses committed by your cattle.” The notice is not to set forth tbe cause of action in detail, but tbe defendant is informed, witb reasonable certainty, of what is tbe remedy that tbe plaintiff seeks. So far as tbe notice in this case is concerned, we think, measured by tbe above rules and sections, it does state, witb sufficient clearness, tbe remedy sought. By it, tbe defendants are advised that tbe plaintiff claims of them so much money, “for expenses incurred in and about certain goods sunk in the steamboat, which were insured,” &c. There could not reasonably be any mistake or misunderstanding as to what it was tbe plaintiff sued for, and to what tbe defendants were to answer. It is clear and explicit in its language, meeting fully tbe provisions of tbe Code in this respect.
Having disposed of tbe sufficiency of tbe notice, let us now come to tbe reasons urged for striking tbe amended pe*301tition from the files, and dismissing the canse. It is urged :• first, that the amendment was a departure from the original cause of action. Is this true in fact ? We think not. The original petition claimed in substance, and almost in the language of the notice, so much money for expenses connected with, and growing out of, injuries to certain goods sunk on the Badger State, which were insured by the company, and which the agents, Edwards & Turner, promised to pay, if the goods were delivered to them, released from the charge of the plaintiff. Could the defendants claim with reason, to be surprised and prejudiced by any departure so far? We think they were directed with sufficient certainty to what was the cause of action, as finally developed by the petition. Then, we come to the amendment. And here let us bear in mind, what was the cause of action originally, and which it is claimed, was departed from in the amendment. It is clear that the plaintiff sought to recover of the defendants, for expenses incurred in saving and taking care of certain goods which had been insured in the insurance company, and which Edwards & Turner had agreed and undertaken to pay. This petition being demurred to, he conceded its insufficiency, and thereby acknowledged, that it did not on its face show a substantial cause of action. To remedy this, he asked and obtained leave to amend. In doing so, he sets forth, in more specific terms only, the loss or sinking of the boat, and the undertaking of Edwards & Turner, with regard to the same. There can be no pretence that he claims to recover for another and different undertaking, but it is, in fact, the same undertaking, growing out of, and based upon, the same original transaction or liability. Before, however, he had declared, without setting out the paper writing that evidenced the liability. In his amendment, he does set that out. And if a departure does not exist in this fact, then there was none in anything else. To say this was a departure,^ to such an extent as to justify striking an amendment from the files, and determining a case, would prevent an amendment in every instance in which a plaintiff had failed to set out, in his original petition, a copy of an instrument, *302that he might afterwards regard as essential to a complete adjudication of his cause. This written agreement was not made, nor did the liability accrue thereon, after the suit was commenced; nor does it relate to another transaction, another loss of goods, other expenses, or other liability; but the whole petition shows clearly, to our minds, that it referred to the same cause and liability that was the foundation for the remedy sought. And we here remark, once for all, that we are not called upon in this case, to determine the liability of the parties, by the terms of that instrument. This question is expressly waived. However that may be, must be raised by demurrer on the trial, and cannot be reached by this motion. We feel clear, then, that this amended petition was not a departure from the original cause of action, but only set forth with more particularity and distinctness, the same cause.The next inquiry is, was this amendment irrelevant to the original cause of action? We have perhaps virtually disposed of this objection, for if it was not a departure, it could hardly be said to be irrelevant. On this point, however, a further reason may be suggested. This motion to strike the amended petition from the files, is made by Edwards & Turner for themselves, and not for any other party. It is so expressly stated in the motion. How can they claim that this amendment, as to them, was irrelevant. To get at this more clearly, let us connect with it, the third cause, that a new party was made to the proceeding. Now, it cannot be denied, but that a new party may be brought in by amendment and notice, where a complete determination of the controversy cannot otherwise be had. Section 1683. Earner having signed this instrument, which was, in fact, the foundation or basis of action, he is made a party under this section. What right had Edwards & Turner to have this petition struck from the files, because he was so made a party ? However it might be as to Earner’s right, which we do not determine, certain it is that Edwards & Turner could not. He being made a party, does not deprive them of any legitimate defence they might otherwise have, nor in the least prejudice their rights. So far as they are concerned, we *303cannot see but that it is a case wbicb this section of tbe Code, was designed to meet. And if, by seeking to make Mm liable, irrelevant matter might have to be introduced as to Mm, and that should appear on the face of the petition, he might have his motion to strike such amendment from the files; but not Edwards & Turner; for it would not be, and is not, irrelevant as to them. Eor aught we know, Earner makes no such objection, and a case should certainly not be dismissed for reason of irrelevancy, on the motion of a party, that cannot fairly claim to be injured by it, or as to whom it is not irrelevant, in fact. As shown, however, Edwards & Turner made this motion for themselves, and the other defendants did not insist on any such defence. And we are unwilling to recognize the doctrine, that a motion or demurrer made by one defendant, should operate to strike papers from the files and dismiss a cause as to all of his co-defendants, against whom there may be an apparent substantial cause of action, though defectively stated. The plaintiff has a right to be heard against the other defendants, and Ms cause should not be dismissed as to them.
The fourth cause, combines the other three, in a general averment. We do not regard the amendment a new cause of action, or that it abandoned the original, substituting a new one, in. substance, or fact, however it might be in form. The joining of Earner, was no good ground for sustaining this motion, on the part of Edwards & Turner; and the amendment was certainly not irrelevant as to them, at least, not to such extent as to justify the striking the amendment from the files, and dismissing the case.
The judgment will be reversed and cause remanded, with instructions to proceed in accordance with this opinion.

 Woodward, J.,. dissenting..